DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figure 11, left panel, bottom: Should be Ecap Propagation "Direction".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gharib (US 2017/0303811).
 	Regarding claims 1, 11, 20, Gharib discloses the same invention as claimed, including a neurostimulation system (Figures 1, 2) comprising a storage device configured to store data representing physiological signals each sensed via a sensing channel of sensing channels (Figures 1, 3; Paragraph 70), and a user interface (e.g. Figures 3, 4) including a user input configured to receive a selection of one or more physiological signals from the physiological signals (Figures 3, 8; Paragraph 65) and a selection of viewing mode from viewing modes (Figures 4, 8) including at least one of a metric mode (Figures 17A-D, 19A-C, 24, 27) for viewing only a segment of each of the selected one or more physiological signals providing for visualization of a signal property indicated by a parameter measured from each signal of the selected one or more physiological signals within a time window, or a presence mode for viewing only presence of a feature in each signal of the selected one or more physiological signals within the time window (Figures 26, 31; Paragraph 81), a display screen (Figure 1), and a presentation control circuit (Figure 2) configured to present on the display screen a representation of the sensing channels for the selection of the one or more physiological signals (Figures 3, 8; Paragraph 65) and the viewing modes for the selection of the viewing mode (Figures 4, 8), to determine a segment of each signal of the selected one or more physiological signals for 
 	Regarding claims 2, 12,  Gharib discloses a sample mode as recited (Figures 4, 8, 10, 28-30).
 	Regarding claims 3-4, 13-14, Gharib discloses selection of a parameter or feature in each mode (Figures 4, 24, 27, 31, 35A-B).
 	Regarding claims 5, 10, 15, Gharib discloses neural signals including evoked neural responses and time windows generated with reference to a delivery time of neurostimulation pulses as recited (Figures 2, 28-30; Paragraphs 2, 5-8, 80, 111).
 	Regarding claims 6, 16, Gharib discloses ESG and eCAPs (Paragraph 6).
 	Regarding claim 17, Gharib discloses displaying selections of sensing electrodes as recited (Figures 3, 8).
 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib (US 2017/0303811) in view of Kaditz (US 2018/0267700).
 	Regarding claims 7, 18, Gharib does not disclose setting a time window for display as recited.  However, Kaditz teaches presenting a time period on a display and receiving a setting for the time window being a portion of the presented time period (abstract; Paragraphs 34, 52), in order to display data over a custom time period.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Gharib as taught by Kaditz to include setting a time window as recited, in order to display data over a custom time period.
Allowable Subject Matter
Claims 8-9, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agnesi (US 2019/0134382) shows a user interface with selection of channels and viewing modes.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792